Citation Nr: 0511014	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
3, 1968 to April 4, 1971.  He had unrecognized service from 
April 5, 1971, until August 6, 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision, 
denying the veteran entitlement to service connection for 
PTSD and entitlement to a TDIU.

The issues of entitlement to service connection for PTSD on a 
de novo basis, and a total disability rating for compensation 
purposes based on individual unemployability are the subject 
of the REMAND section of this decision, set forth below.  
That appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In July 1983, the RO denied service connection for PTSD.  

2.  Evidence submitted since the unappealed July 1983 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

The additional evidence received since the unappealed July 
1983 RO decision is new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001. These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case. See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a copy 
of the rating decision noted above, a September 2000 
statement of the case and supplemental statements of the case 
dated in October 202 and December 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, in letters dated in May 2002 and March 2004, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claims, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claims.  Most notably VA and private treatment records, 
records from the Social Security Administration (SSA), and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the May 2002 and March 2004 VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's Department of Defense Form 214 (DD Form 214), 
report of discharge from service, and his other military 
personnel records confirm that he served in Korea from 
September 1968 to October 1969 and in Vietnam from May 1971 
to September 1971.  His primary military occupational 
specialty (MOS) in Korea and Vietnam was cannoneer.

The veteran's service medical records are negative for 
complaints and/or findings referable to a psychiatric 
disorder.  Associated with the available service medical 
records is a report of a physical examination provided to the 
veteran in October 1969 in connection with his admission to a 
private medical facility for injuries, consisting of a 
fractured jaw, sustained in a car accident.  The admission 
physical records that the veteran reported that he was having 
mental collapses and at the time of the accident he was 
having a mental collapse.  On the veteran's May 1973 medical 
examination for service separation, a clinical evaluation of 
the veteran found no psychiatric abnormality.  On a 
contemporaneous report of medical history the veteran 
reported a history of nervousness.  A reviewing service 
physician recorded, as elaboration, an indication that the 
veteran was nervous.

In a June 1980 report of telephone contact, a private 
physician, D.R.B., M.D., reported that he seen the veteran 
for the first time in May 1980 and believed that the veteran 
was suffering from an untreated and undiagnosed illness 
dating back to his military service.  It was noted that the 
veteran reported a history of hospitalizations during that 
time for emotional reasons.  It was also reported that in 
Korea the veteran was struck by lightning and went into 
cardiac arrest.  He said that he had to be resuscitated and 
that there was a question of brain damage.  Dr. B. stated 
that the veteran was currently acutely depressed, which he 
felt had ignited in the veteran an underlying chronic 
depression and a state of anxiety.

In a letter dated in June 1982, Dr. B. stated that the 
veteran was disabled from several viewpoints.  He noted that 
physically the veteran has a shaking palsy of the right arm 
and associated neuro-muscular symptoms.  He added that 
emotionally, he manifests one of the most clearly demarcated 
traumatic neuroses that he has seen. He further stated that 
the veteran's trauma emanates from his military service in 
Korea, Germany, and Vietnam.   

On his initial VA medical examination in October 1982, the 
veteran informed his examiner that he was struck by lightning 
while on patrol in Korea and that he thought this occurred in 
1969.  It was noted that he had considerable difficulty 
remembering dates and places.  He also stated that he had a 
car wreck in 1969 while home on leave and had a resulting 
broken jaw.  On a related VA neuropsychiatric examination in 
October 1982, the veteran reported that he had been struck by 
lightning in 1969 while home on leave and that he was in an 
automobile accident in Korea.  

The examiner noted that the veteran was unable to give a good 
history.  The veteran informed his examiner that he was 
unsure of what his main problem was but indicated that he was 
troubled by the palsy in his right hand and arm.  The 
veteran's wife related that the veteran sustained a traumatic 
on-the-job injury to his right upper extremity approximately 
two and one-half years ago and shortly thereafter became 
suicidal and extremely irritable.  She said he additionally 
became very confused and began in particular to confuse 
dates.  She also reported that since 1974 the veteran has had 
a number of nightmares usually about his experiences in Korea 
or Vietnam.  Mental status examination was significant for 
slurred speech, frequent tearing, and a prevailing emotion of 
an extremely low-mood.  The examiner concluded that the 
veteran was severely impaired.  He stated that the veteran's 
psychiatric state may very well have played a role in his 
being AWOL for 180 days during service.  He added that a 
stress neurosis during that time certainly might have 
precipitated his behavior.  A diagnosis was deferred and 
further psychiatric work-up was recommended in connection 
with VA hospitalization for observation and evaluation.

VA hospitalized the veteran in January 1983 for observation 
and evaluation.  During interviews he was noted to be a poor 
historian and to exhibit evasive speech.  It was noted that 
he claimed to have been struck by lightning in 1969 and to 
have been involved in a motor vehicle accident that same 
year.  Mental status examination revealed the veteran to have 
laborious speech with difficulty in initiating conversation.  
His mood appeared anxious with appropriate affects.  His fund 
of general information was poor.  While hospitalized an 
organic work-up was initiated, which included a brain scan.  
All studies were within normal limits.  Psychological testing 
and psychiatric consultations were initiated but the veteran 
proved poorly cooperative to both.  Testing did reveal an 
indication of depression and anxiety along with withdrawal.  

Further evaluation and testing of both the veteran's 
neurological and psychiatric conditions were aborted by the 
veteran's request to be discharged.  His neurological and 
psychiatric diagnoses were deferred as a result.

On February 1983 the RO denied service connection for a 
nervous condition.  The veteran was notified of that decision 
and of his appellate rights.  He did not appeal that decision 
which is final.  38 U.S.C.A. § 7105.  

VA hospitalized the veteran in April 1983 for further 
observation and evaluation.  It was noted at admission that 
the veteran was claiming a mental condition (post-traumatic 
stress neurosis) as well as disabilities resulting from being 
struck by lightning and being involved in an automobile 
accident.  It was noted that VA had previously hospitalized 
him and that during that hospitalization he was considered 
for a Sodium Amytol interview because of the presence of 
obvious conversion symptoms but that he declined.  He was 
offered this same type of interview several times during this 
hospitalization but again strongly refused.  It was noted 
that he claimed that he had worked with a missile unit and 
had secret information that required a National Security 
Representative to be present.  Arrangement for this was 
offered to the veteran but the veteran backed off and stated 
that he did not want the Sodium Amytol interview.  

The veteran during psychological interview was very vague and 
evasive in describing some of his military duties.  He made 
general statements, such as he, "killed people, he saw his 
friends killed one by one" but could not give any details 
when asked for them.  The veteran's examiner reported that 
the veteran hinted at being a forward observer but stated 
that with his intellectual functioning that is not usually a 
position that he would be placed in.   The examiner noted 
that the veteran was confronted with a number of 
inconsistencies in his reported history and that he became 
somewhat angry and hostile.  When his physicians tried to 
resolve some of his conflicting statements the veteran would 
say, "you believe what you want."  The veteran was noted to 
be an expert hunter and when asked how he was able to hunt 
with the reported difficulty with his arm and leg he stated, 
"I kill well.  I could even kill with my eyes closed if I 
had to."  

The examiner noted that the veteran's hunting behavior would 
be very reminiscent of Vietnam and that the veteran seemed to 
enjoy it rather than avoid it.  He stated that this would be 
a strong point against his having any type of PTSD.  It was 
the conclusion of the veteran's physicians that the veteran 
had some personality disorder symptoms and that he may also 
have some conversion symptoms.  His physicians did not feel 
that he is suffering from PTSD.  Conversion Disorder 
(hysterical neurosis-conversion type) and mixed personality 
disorder with schizoid and dependent and histrionic traits 
were the discharge diagnoses.

In July 1983 the RO denied service connection for a nervous 
condition.  At that time the RO determined that a post- 
traumatic stress-induced neurosis was not shown and a 
conversion neurosis was not shown on service.  The RO further 
determined that a personality disorder was not a disability 
under the law.  The veteran was notified of that decision and 
of his appellate rights.  

The veteran received private medical treatment, to include 
from Dr. B., from 1980 to 1982 for several problems. An 
undated report contains an impression of possible combat 
neurosis.  

Following receipt of a notice of disagreement a statement of 
the case was furnished the veteran in November 1983.  The 
veteran did not perfect an appeal.  Thus the July 1983 
decision by the RO is final.  38 U.S.C.A. § 7105.  However, 
the appellant may reopen his claim by submitting new and 
material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The subsequent medical evidence received includes VA records 
dated from 1998 to 2000 which confirm the presence of PTSD.  

At a personal hearing at the RO in June 1999, the veteran 
said the he was hit by lightning while in a foxhole in Korea.  
He said could not remember what happened immediately 
thereafter, only that he awoke in a hospital.  He could not 
remember if anyone else was injured or killed during this 
event but implied that someone might have told him later that 
such might have occurred.  When later asked by his then 
representative if he had ever been injured while in Korea, 
the veteran replied "no."  

The veteran testified that following his service in Korea he 
performed duty in Germany and then was reassigned to Vietnam.  
He said in Vietnam he was stationed above Quang Tri at a 
firebase and performed multiple duties including guard and 
convoy duties.  He testified that his firebase got 
"pounded" ever night by enemy rockets and/or mortars and 
that on one occasion he sustained a wound to his leg.  He 
said that members of his unit were killed in action but could 
not recall any of their names.  The veteran said that he has 
not worked in a long time, receives Social Security 
disability benefits, and cannot be around people.  

The veteran's spouse recalled the veteran's car accident in 
1969 and said that it nearly killed him.  She said that the 
veteran cannot remember individuals and does not trust 
people.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) medical evidence 
establishing a link between the current symptoms and a 
stressor in service; and (3) credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).  

The Board finds that the evidence received since the July 
1983 RO decision is new and material in that it establishes 
for the first time a confirmed diagnosis of PTSD.  
Accordingly, the claim is reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and to this extent only the appeal is granted.


REMAND

Having found this evidence regarding the veteran's claim of 
service connection for PTSD to be "new and material and 
having reopened the veteran's claim, the current decision of 
the Board must be based on a de novo review of the records.  

In this regard, the veteran served in Vietnam from May 9, 
1971 to May 8, 1872.  However, as previously indicated an 
administrative decision by the RO in April 1982 determined 
that the character of discharge for the veteran's active duty 
from April 5, 1971 to August 6, 1973 was considered to be a 
bar for VA benefits.  Thus any stressor, combat or otherwise, 
which occurred during this period of unrecognized service, 
may not be considered as a basis for a diagnosis of PTSD.

However, the veteran has also reported two stressors, which 
occurred during his recognized active duty from April 3, 1968 
to April 4, 1971.  He indicates that he was hit by lightning 
in Korea and was rendered unconscious and hospitalized, and 
he states that while on leave in 1969 he was involved in a 
motor vehicle accident.  In this regard, the only service 
medical record on file is the May 1973 separation 
examination.  The Board finds that an attempt should be made 
to obtain the complete service medical records.  On file is 
an October 1969 private hospital summary, which reflects that 
the veteran was involved in a car accident in October 1969.  
Thus this stressor is verified.  As such a VA examination is 
warranted.  The issue of 

Accordingly, the case is REMANDED for the following:

1.  The RO should request that NPRC to 
conduct a search for any additional 
service medical records for both the 
recognized and unrecognized periods of 
service, to include any hospital records 
while the veteran was assigned to Battery 
B, 5th Bn., 38th Arty., in Korea from 
September 1968 to October 1969. 

2.  Thereafter, the RO should make a 
determination with regard to verification 
of any additional stressors.

3.  The veteran should be accorded a VA 
examination by a psychiatrist to 
determine the nature, severity, and 
etiology of the PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  

The examiner is to be informed that only 
a stressor verified by the RO or the 
Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder. The examiner should be informed 
that the veteran's October 1969 
automobile accident is verified.  If the 
diagnosis of post- traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
stressor found to be established by the 
record was sufficient to produce post- 
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and the inservice stressor 
found to be established by the record.

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for PTSD and entitlement to a 
total disability rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp 2004).



                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


